The mere presence of a person at a still where whisky is being manufactured is not sufficient upon which to predicate a conviction. But, where the presence is shown, and the person does any act, or speaks any word, indicating ownership, possession, joint or several, or from which a legal inference could be drawn that defendant was aiding or abetting in the possession of the still or the manufacture of the whisky then being made, the question of guilt is properly submitted to the jury. Elmore v. State, 21 Ala. App. 410, 109 So. 114.
There is no error in the record, and the judgment is affirmed.
Affirmed.